Per Curiam.
There was no error in overruling the objections to the questions put to the witnesses Moore and Ricketts. Both questions had a bearing iqion the matter of damages.
In an equity case, where the court has taken the advice of a jury as to specific issues, and then, as here, finds on the same issues differently from the jury, the finding of the couH determines the fact.
The findings show that by reason of drains on his own land, connecting natural depressions, the water which naturally runs from defendant’s to plaintiff’s land ivas somewhat increased in quantity, and flowed with a, somewhat accelerated current, but that such drains did not cause any greater quantity of water to stand or remain on plaintiff’s land than would have stood or remained had such drains not existed, and that the same had not caused any damage to plaintiff.
Judgment and order affirmed.